Citation Nr: 1536428	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned an initial 10 percent rating, effective June 18, 2009, the date of receipt of the claim for service connection. 

In October 2014, the Board issued a decision denying an appeal for an initial rating in excess of 70 percent for PTSD, exclusive of intervals of 100 percent ratings during hospitalization from March 10, 2010 to May 1, 2010, September 15, 2010 to November 1, 2010, and May 8, 2013 to September 1, 2013.  The Board also found that it did not have jurisdiction over a claim for TDIU.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in June 2015 approving a joint motion for partial remand (JMR) by the Veteran and the VA Office of General Counsel (herein after "the parties").  The appeal is presently before the Board for action consistent with the instructions contained in the JMPR. 

The Board notes that the JMPR itself contains some conflicting language regarding whether the entire Board decision was to be vacated or only the Board's determination that it did not have jurisdiction over the TDIU issue.  At present, the Board must find that the parties intended to remand the Board's decision only to the extent it found it did not have jurisdiction over the TDIU issue.  Importantly, in this regard, the parties filed a joint motion for partial remand and expressly stated that "Appellant withdraws his appeal as to the Board's dismissal of the issue of entitlement to a total schedular rating for PTSD."  In fact, the Court's order specifically ruled that "The appeal as to the remaining issue is dismissed."  Because the increased rating claim for PTSD was the only issue adjudicated in the Board's October 2014 decision, there can be no other issue remaining on appeal other than the TDIU issue.  

In this regard, the RO issued a separate rating decision in July 2014 denying the claim for a TDIU.  The Veteran filed a separate notice of disagreement (NOD) in November 2014 (and again in July 2015) appealing that determination.  Although no statement of the case (SOC) has been issued, it appears from his NODs and the JMPR that there will be no prejudice in this regard by the Board now taking appellate jurisdiction over the TDIU issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In its November 2014 decision, the Board concluded that the Veteran's PTSD did not manifest at the 100 percent level.  The Board expressly found that his PTSD did not result in total occupational impairment.  The parties to the JMPR did not appeal this determination, and it is now binding on the Board.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100; Pederson v. McDonald, 27 Vet. App. 276 (2015); Cacciola v. Gibson, 27 Vet. App. 45 (2014) (where the CAVC's memorandum decision "affirmed" the Board decision.)

Thus, as stated by the JMPR, the only issue remaining concerns the Board's determination that it did not have jurisdiction over the Veteran's claim for a TDIU.  The parties directed the Board to "adjudicate the TDIU issue or explain why Appellant needed to separately perfect an appeal for TDIU when the appeal for an increased evaluation for PTSD had already been perfected in May 2010."

At present, it is the Board's determination that the TDIU issue is in appellate status such that the Veteran need not separately perfect an appeal over that issue.  However, the issue is not yet ripe for final disposition as the Board finds that further evidence is needed to resolve the appeal.  

Generally, before a TDIU may be awarded, the Veteran must demonstrate that he has not earned an annual income exceeding the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16(a).

On this question the Veteran filed a VA Form 21-8940 in November 2013.  He reported having had no earned income since April 2006.  However, as previously cited by the Board, the Veteran has been shown to gamble frequently:

In August 2013, shortly after the Veteran's discharge from the inpatient program, a VA psychologist at the West Virginia facility noted . . . the Veteran's report[]  . . . that, prior to the program, he had been living for free at a casino and gambling up to five days per week.  He reported that he had a "substantial savings account" that he never touched and did not spend excessively, often preferring to watch rather than play.  

(Emphasis added.)  

Based on this evidence cited by the Board, it appears the Veteran may have income from gambling as gambling winnings constitute earned income.  See IRS, Topic 419 - gambling Income and Losses, available at http://www.irs.gov/taxtopics/tc419.html ("Gambling winnings are fully taxable and you must report them on your tax return.").  

However, there has been no specific evidentiary development to determine the gambling income for any of the years in question.  The Veteran has not been specifically asked for this information, and VA has otherwise attempted to obtain this information.  Because a TDIU may generally not be awarded during any time period in which the Veteran's earned income met or exceeded the poverty threshold (except in some cases of employment in a protected work shop or a family business), it is necessary to obtain this information before proceeding to the next question concerning whether the Veteran's PTSD impacted his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he report all income from any source, including gambling winnings, during the years he is claiming a TDIU.  

2.  Next, take all action needed, such as contacting the Internal Revenue Service, to verify the Veteran's earned income during the years claimed (starting April 2006).  

3.  After completing all action directed in paragraphs 1-2, undertake any further action needed to resolve the appeal, such as by arranging for a new VA examination to evaluate the ongoing impact of the Veteran's PTSD symptomatology on his ability to work during time periods that his earned income (including from gambling winnings) did not exceed the poverty threshold.  Then, readjudicate the matter and issue a supplemental statement of the case, unless the benefit sought on appeal is granted.  Provide the Veteran and his attorney the opportunity to respond before returning the matter to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




